ORDER

PER CURIAM.
Denise Bishop (“Claimant”) appeals from a judgment of the Labor and Industrial Relations Commission (“Commission”) finding she failed to make a prima facie case that she suffered back injuries due to a work-related accident. Claimant asserts the decision is not supported by competent and substantial evidence and is clearly contrary to the overwhelming weight of the evidence. Claimant also contends the Commission erred in denying her request to consider additional medical evidence which would have verified she suffered a compensable injury.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their in*725formation only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).